DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/22 has been entered.
Response to Amendment
The Amendment filed 03/11/22 has been entered. Claims 1 and 6 have been amended. Claims 1-12 are addressed in the following office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the original disclosure fails to divulge “wherein each set of looped wires comprises two or more wires of the plurality of wires that contact each other within the first region, the second region, the third regions and the fourth region of the elongated structure”. Therefore, the limitations are considered new matter. Claims 2-12 are rejected for the same reason as claim 1 by virtue of dependency on claim 1.
Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fourth region" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be read as “a fourth region”. Claims 2-12 are rejected for the same reason as claim 1 by virtue of dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sudin et al. (US 2014/0343663), cited in previous office action, in view of Aguilar et al. (EP 2713909).
Regarding claim 1, an invention relating to intraluminal devices, Sudin discloses (Fig. 1) an intraluminal device including an elongated structure (100) formed of a plurality of wires (102; Par. 0033 & 0044) extending from the proximal end of the elongated structure to the distal end of the elongated structure (Par. 0057), the intraluminal device comprising: a first region (3) of the elongated structure, wherein the plurality of wires is twisted within the first region to form a shaft (3; Par. 0057); a second region (B, see annotated figure below) of the elongated structure adjacent to the first region of the elongated structure, wherein the plurality of wires is woven [i.e. braided] within the second region to form a scaffold (Abstract); a third region (A, see annotated figure below) of the elongated structure situated distally from the second region of the elongated structure, the plurality of wires forming looped wires in the third region of the elongated structure [i.e. crossing filaments/wires extending along the filament mesh (Par. 0044, 0053-0055)], wherein at least one of the looped wires contacts at least one other of the looped wires [i.e. crossing filaments (Par. 0044)] in the third region of the elongated structure to form at least one expandable mesh segment configured to engage an obstruction within a body lumen (Par. 0033 & 0070), and wherein the scaffold in the second region of the elongated structure is configured to support openings [i.e. cells] between the sets of looped wires in the expandable mesh segment [i.e. adjust cell size/ density to create openings during expansion] (Par. 0032 & 0060); and a fourth region (C, see annotated figure below) of the elongated structure, wherein the plurality of wires are arranged to form at least one clot anchoring segment in the fourth region of the elongated structure, the at least one clot anchoring segment configured to trap the obstruction to prevent downstream movement of the obstruction relative to the elongated structure (Par. 0070).

    PNG
    media_image1.png
    229
    500
    media_image1.png
    Greyscale

However, Sudin fails to disclose wherein the elongated structure includes a plurality of sets of looped wires that are each looped extending throughout a clot capturing area, wherein each set of looped wires comprises two or more wires of the plurality of wires that contact each other within the first region, the second region, the third regions and the fourth region of the elongated structure, wherein at least one set of looped wires contacts at least one other set of looped wires in the third region of the elongated structure to form at least one expandable mesh segment configured to engage an obstruction within a body lumen.
In the same field of endeavor, which is intraluminal devices, Aguilar discloses (Figs. 12A-B) wherein an elongated structure (400) includes a plurality of sets of looped wires [i.e. twisted wires (402 & 403)] that are each looped extending throughout a clot capturing area (G, see annotated figure below), wherein each set of looped wires comprises two or more wires of a plurality of wires that contact each other within a first region, a second region, a third regions and a fourth region of the elongated structure, wherein at least one set of looped wires contacts at least one other set of looped wires in the third region of the elongated structure to form at least one expandable mesh segment.

    PNG
    media_image2.png
    259
    711
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sudin to have wherein the elongated structure includes a plurality of sets of looped wires that are each looped extending throughout a clot capturing area, wherein each set of looped wires comprises two or more wires of the plurality of wires that contact each other within the first region, the second region, the third regions and the fourth region of the elongated structure, wherein at least one set of looped wires contacts at least one other set of looped wires in the third region of the elongated structure to form at least one expandable mesh segment configured to engage an obstruction within a body lumen. Doing so would create additional surface area to increase the ability of the device to capture debris, thrombus, foreign body, etc (Par. 0098), as taught by Aguilar. 
Regarding claim 2, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1. Sudin further discloses (Fig. 1) wherein the at least one clot anchoring segment is configured to radially expand into a platform (C, see annotated figure above) formed of the plurality of wires (Par. 0033), the platform being configured to have a larger outer diameter than at least one portion of the elongated structure that is adjacent to the platform [i.e. the diameter of the platform is larger than the diameter of the first region (3)]; and wherein the at least one clot anchoring segment and the at least one expandable mesh segment are configured to be radially expanded by a single control wire (4; Par. 0040).
Regarding claim 3, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1. Sudin further discloses wherein the at least one clot anchoring segment is configured to be self-
Regarding claim 4, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1. Sudin discloses further comprising: a first control wire and a second control wire [i.e. control members], wherein the first control wire is configured to control expansion of the at least one expandable mesh segment and the second control wire is configured to control expansion of the at least one clot anchoring segment (Par. 0035 & 0063).
Regarding claim 5, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1.  Sudin fails to discloses wherein the at least one expandable mesh segment includes at least one pore between the sets of looped wires, the at least one pore being larger than openings formed between the plurality of wires in the first region, second region, and fourth region of the elongated structure, and wherein the at least one expandable mesh segment is configured to pass through the obstruction and to expand within the obstruction to penetrate and contain the obstruction.
Aguilar further teaches wherein the at least one expandable mesh segment includes at least one pore (see annotated figure below) between the sets of looped wires, the at least one pore being larger than openings [i.e. where first twisted element passes in between wire elements (402 & 403)] formed between the plurality of wires in the first region, second region, and fourth region of the elongated structure, and wherein the at least one expandable mesh segment is configured to pass through the obstruction and to expand within the obstruction to penetrate and contain the obstruction (Par. 0098).

    PNG
    media_image3.png
    309
    346
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sudin, in view of Aguilar, to have discloses wherein the at least one expandable mesh segment includes at least one pore between the sets of looped wires, the at least one pore being larger than openings formed between the plurality of wires in the first region, second region, and fourth region of the elongated structure, and wherein the at least one expandable mesh segment is configured to pass through the obstruction and to expand within the obstruction to penetrate and contain the obstruction. Doing so would create additional surface area to increase the ability of the device to capture debris, thrombus, foreign body, etc; and provide added radial expansive force (Par. 0098), as taught by Aguilar. 
Regarding claim 6, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 2. Sudin further discloses wherein the at least one clot anchoring segment is configured to radially expand into the platform at a location downstream of the obstruction and is configured to trap the obstruction and push the obstruction in an upstream direction (Par. 0070).
Regarding claim 7, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1. Sudin further discloses wherein the at least one clot anchoring segment includes two adjustable clot anchoring segments (D, see annotated figure below).

    PNG
    media_image4.png
    234
    500
    media_image4.png
    Greyscale

Regarding claim 8, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 7. Sudin further discloses wherein the two adjustable clot anchoring segments are configured to be radially expanded by a single control wire (4; Fig. 1) that is connected to a distal end of the distal- most clot anchoring segment of the two adjustable clot anchoring segments (Par. 0034 & 0040).
Regarding claim 9, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 7. Sudin further discloses wherein the two adjustable clot anchoring segments are configured to be radially expanded by separate control wires [i.e. control wires (Par. 0035 & 0063)].
Regarding claim 10, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 1. Sudin further discloses wherein the at least one expandable mesh segment includes two adjustable mesh segments (E, see annotated figure below) that are separated by a portion of the third region of the elongated structure that is configured to have a smaller outer diameter than the two adjustable mesh segments (Par. 0063).

    PNG
    media_image5.png
    229
    500
    media_image5.png
    Greyscale


Regarding claim 12, Sudin, as modified by Aguilar, discloses the intraluminal device of claim 2. Sudin further discloses wherein the platform is configured to contact a vessel wall of the body lumen when the at least one clot anchoring segment is radially-expanded (Par. 0033 & 0040).
Response to Arguments
Applicant's arguments filed 03/11/22 have been fully considered but they are not persuasive. Applicant argues the rejection under 112(a) of the claim limitation “wherein each set of looped wires comprises two or more wires of the plurality of wires that contact each other within the first region, the second region, the third region, and the fourth region of the elongated structure” is incorrect because the applicant’s specification describes the feature in multiple locations. For example, paragraphs 0040 and 0042, and figures 4 and 6. Examiner respectfully disagrees. Paragraphs 0040 and 0042 refer to figures 16 and 18. However, paragraphs 0063 and 0065 refer to woven structure, in figures 4 and 6 respectively, detailed in applicant’s remarks. Paragraph 0063 divulges in the third region, the wires may be woven set in looped pairs to form a clot capture structure. Paragraph 0065 divulges the clot opening region may be woven from three wires that are loosely looped together. Both disclosures only detail looped wires that make up a single region, not all four claimed regions. Hence, the limitation is still considered new matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         /RICHARD G LOUIS/Primary Examiner, Art Unit 3771